Case 9:19-cv-81281-RLR Document 8 Entered on FLSD Docket 10/09/2019 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                      CASE NO. 9:19-CV-81281-ROSENBERG/REINHART

  MICHAEL A. HENRY-BEY, FKA
  MICHAEL ANTHONY HENRY,

       Petitioner,

  v.

  HECTOR CASTRO; CARMELA BAUTISA;
  THE BANK OF NEW YORK MELLON;
  SHERWOOD LAKES HOMEOWNERS
  ASSOCIATION, INC.; MAXIM PROPERTIES;
  NATIONSTAR MORTGAGE, LLC; and
  BANK OF AMERICA HOME LOANS;

     Respondents.
  ________________________/

                         ORDER STRIKING PETITION TO CONFIRM
                     FINAL ARBITRATION AWARD, AND CLOSING CASE

          THIS CAUSE came before the Court upon Respondents’ Motion to Strike the Petition to

 Confirm Final Arbitration Award. DE 7. The Petition was filed on September 18, 2019, and it is

 the latest in a multitude of filings by Petitioner across numerous courts seeking redress related to

 the foreclosure of his property in 2017. DE 1; see also DE 7 at 2–8. The Petition requests the

 confirmation of a “Final Arbitration Award” that purports to quiet title in Petitioner’s favor as to

 the property and to award Petitioner $540,000 from each of five Respondents, for a total of $2.7

 million. DE 1, Ex. A.

          In a related case, this Court imposed sanctions on Petitioner and declared him a vexatious

 litigant:

          Plaintiff may not file any documents in the Court record related to this property without
          representation by an attorney licensed to practice in this Court. Any pleadings related to
          this property filed by Plaintiff without an attorney licensed to practice in this Court will be
          immediately stricken.
Case 9:19-cv-81281-RLR Document 8 Entered on FLSD Docket 10/09/2019 Page 2 of 2




         Bey v. The Bank of New York Mellon et al., Order Imposing Sanctions as a Vexatious

 Litigant, Case No. 17-cv-81077 (S.D. Fla. June 16, 2019). The instant case attempts to subvert

 that prior Order by filing on a new docket under the pretense of an apparently fraudulent arbitration

 award. Accordingly, it is

         ORDERED AND ADJUDGED:

         1. Respondents’ Motion to Strike [DE 7] is GRANTED.

         2. The Petition to Confirm Final Arbitration Award [DE 1] is STRICKEN.

         3. Pursuant to the previously issued sanctions, any future filings by Petitioner in this case

            which are not submitted by an attorney admitted to practice before this Court will be

            immediately STRICKEN.

         4. The Clerk of the Court is instructed to CLOSE THIS CASE.

         DONE and ORDERED in Chambers, West Palm Beach, Florida, this 9th day of October,

 2019.



                                                       _______________________________
 Copies furnished to:                                  ROBIN L. ROSENBERG
 Counsel of record                                     UNITED STATES DISTRICT JUDGE
